UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2013 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Name of registrant in its charter) Nevada 000-53577 03-0606420 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27680 Franklin Road Southfield, MI 48034 (Address of principal executive offices) Registrant's telephone number: (248) 223-9160 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01 Other Events. On April 23, 2013, Diversified Restaurant Holdings, Inc. (the Company) issued a press release announcing the completion of an underwritten public offering of 6.0 million shares of its common stock at a price to the public of $5.00 per share. A copy of a press release announcing the completion of the offering is attached as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Press release, dated April 23, 2013 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIVERSIFIED RESTAURANT HOLDINGS, INC. Dated: April 23, 2013 By: /s/ David G. Burke Name: David G. Burke Title: Chief Financial Officer (Principal Financial and Accounting Officer)
